KLEVANSKY PIPER, LLP
A Limited Liability Law Partnership
SIMON KLEVANSKY                  3217-0
ALIKA L. PIPER                   6949-0
ELAINE T. CHOW                  10377-0
CARISA LIMA KA’ALA DUFFY 7372-0
841 Bishop Street, Suite 1707
Honolulu, Hawaii 96813
Telephone: (808) 536-0200
Facsimile: (808) 237-5759
E-Mail: sklevansky@kplawhawaii.com
        apiper@kplawhawaii.com
        echow@kplawhawaii.com
        kduffy@kplawhawaii.com
Attorneys for Trustee Dane S. Field

                   UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF HAWAII

In re                                    Case No. 16-01294
                                         (Chapter 7)
ROLLOFFS HAWAII, LLC,
                    Debtor.
DANE S. FIELD, Chapter 7 Trustee for     Adversary Proceeding No. 18-90034
the Estate of Rolloffs Hawaii, LLC
                                         NOTICE OF CONTINUED
                    Plaintiff,           SCHEDULING CONFERENCE
              v.
                                         NEW DATE
TRASHMASTERS, LLC; COLBECK               Date: June 7, 2019
CONSULTING LLC; BRIAN                    Time: 10:00 a.m.
COLBECK; JOHN DOES 1-50; JANE            Judge: Hon. Robert J. Faris
DOES 1-50; DOE CORPORATIONS
1-50; PARTNERSHIPS 1-50; DOE             Previous Date:
ENTITIES 1-50,                           April 12, 2019 at 10:00 a.m.
                    Defendants.          Related Docket Nos. 11, 15, 18

116736.docx
  U.S. Bankruptcy Court - Hawaii #18-90034 Dkt # 19 Filed 04/16/19 Page 1 of 2
              NOTICE OF CONTINUED SCHEDULING CONFERENCE

                PLEASE TAKE NOTICE that the Scheduling Conference set for

April 12, 2019 at 10:00 a.m., has been continued to June 7, 2019 at 10:00 a.m.,

before the Honorable Robert J. Faris, United States Bankruptcy Judge, in his

courtroom at 1132 Bishop Street, Suite 250-L, Honolulu, Hawaii 96813, or as soon

thereafter as counsel may be heard.

                DATED: Honolulu, Hawaii, April 16, 2019.

                                              /s/ Carisa Lima Ka’ala Duffy
                                              SIMON KLEVANSKY
                                              ALIKA L. PIPER
                                              ELAINE T. CHOW
                                              CARISA LIMA KA’ALA DUFFY
                                              Attorneys for Plaintiff
                                              Trustee Dane S. Field




116736.docx                             -2-
  U.S. Bankruptcy Court - Hawaii #18-90034 Dkt # 19 Filed 04/16/19 Page 2 of 2
